[Cite as State ex rel. Beckwith v. Russo, 2017-Ohio-8665.]


                 Court of Appeals of Ohio
                                EIGHTH APPELLATE DISTRICT
                                   COUNTY OF CUYAHOGA


                               JOURNAL ENTRY AND OPINION
                                       No. 106318



                             STATE OF OHIO, EX REL.
                               RONALD BECKWITH

                                                                RELATOR

                                                      vs.

                       COMMON PLEAS COURT
                   JUDGE NANCY MARGARET RUSSO
                                                                RESPONDENT




                                           JUDGMENT:
                                           WRIT DENIED


                                            Writ of Mandamus
                                            Motion No. 511316
                                            Order No. 511726


        RELEASE DATE: November 17, 2017
FOR RELATOR

Ronald Beckwith, pro se
Inmate No. A663562
Richland Correctional Institution
P.O. Box 8107
Mansfield, Ohio 44901


ATTORNEYS FOR RESPONDENT

Michael C. O’Malley
Cuyahoga County Prosecutor
By: James E. Moss
Assistant County Prosecutor
The Justice Center
1200 Ontario Street
Cleveland, Ohio 44113
FRANK D. CELEBREZZE, JR., J.:

       {¶1}   Ronald Beckwith has filed a complaint for a writ of mandamus through

which he seeks an order that requires Judge Nancy Margaret Russo to render a judgment

and issue findings of fact and conclusions of law with regard to a petition for

postconviction relief, filed in State v. Beckwith, Cuyahoga C.P. No. CR-14-585247.

Judge Russo has filed a motion for summary judgment that is granted.

       {¶2} Attached to Judge Russo’s motion for summary judgment is a copy of a

judgment entry, journalized on October 10, 2017, which demonstrates that Judge Russo

has rendered a ruling with regard to Beckwith’s petition for postconviction relief.   Thus,

Beckwith’s request for a writ of mandamus is moot. “[R]elief is unwarranted because

mandamus * * * will not compel the performance of a duty that has already been

performed.” State ex rel. Hopson v. Cuyahoga Cty. Court of Common Pleas, 135 Ohio

St.3d 456, 2013-Ohio-1911, 989 N.E.2d 49, ¶ 4. In addition, mandamus may not be

employed to control judicial discretion and compel Judge Russo to grant Beckwith’s

petition for postconviction relief. Thompson v. State, 8th Dist. Cuyahoga No. 99265,

2013-Ohio-1907.

       {¶3} Accordingly, we grant Judge Russo’s motion for summary judgment. Costs

waived. The court directs the clerk of courts to serve all parties with notice of this

judgment and the date of its entry upon the journal as required by Civ.R. 58(B).

       {¶4} Writ denied.
FRANK D. CELEBREZZE, JR., JUDGE

ANITA LASTER MAYS, P.J., and
EILEEN A. GALLAGHER, J., CONCUR